Citation Nr: 0006679	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain from February 28, 1996 to April 
6, 1998; and in excess of 40 percent on and after April 7, 
1998.

3.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for left knee strain.

6.  Entitlement to an initial compensable evaluation for 
right ankle strain.

7.  Entitlement to an initial compensable evaluation for left 
ankle strain.

8.  Entitlement to an initial compensable evaluation for pes 
planus with a calcaneal spur and callous formation on the 
left.

9.  Entitlement to an initial compensable evaluation for pes 
planus with a calcaneal spur and callous formation on the 
right. 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 8, 1983 to 
February 27, 1996.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  The RO denied 
entitlement to service connection for a bilateral eye 
disorder.  The RO also granted entitlement to service 
connection for strain of the right knee, strain of the left 
knee, and low back strain, each with assignment of a 10 
percent evaluation effective February 28, 1996.  The RO also 
granted service connection for pes planus, calcaneal spur and 
callous formation, left; pes planus, calcaneal spur and 
callous formation, right; strain, left ankle; and strain, 
right ankle, each assigned a noncompensable evaluation 
effective February 28, 1996.

In April 1998 the RO, in pertinent part, affirmed the 
evaluations for bilateral knee strain, granted entitlement to 
an increased (compensable) evaluation of 30 percent for 
migraine headaches effective February 28, 1996; and granted 
entitlement to an increased evaluation of 40 percent for low 
back strain effective April 7, 1998.




On his April 2, 1998 substantive appeal the veteran claimed 
service connection for bilateral breast scars.  In September 
1998 the RO granted entitlement to service connection for 
scar, postoperative left breast mastectomy with assignment of 
a 10 percent evaluation effective April 2, 1998, and for 
scar, postoperative right breast mastectomy with assignment 
of a 10 percent evaluation effective April 2, 1998.  The 
veteran has not submitted a notice of disagreement with the 
above grant.  Accordingly, these issues are not before the 
Board at this time. 

In September 1998, the veteran submitted a statement which 
appeared to indicate that he was withdrawing all of his 
claims.  The Board sought clarification from the veteran on 
this issue.  In January 2000, the Board contacted the veteran 
and requested him to indicate whether he wished the Board to 
proceed with all issues currently on appeal or whether he 
wished to withdraw his April 2, 1998, substantive appeal to 
the February 1998, Statement of the Case.  In a February 2000 
response, the veteran indicated that he wished the Board to 
proceed with all issues currently on appeal as stated above.  
Accordingly, the Board will address all issues addressed by 
the RO within the February 1998 Statement of the Case.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral eye disability is not supported by cognizable 
evidence showing that it is plausible or capable of 
substantiation.  

2.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  





3.  The residuals of the veteran's service-connected low back 
disability include right L5 spondylolysis with no evidence of 
spondylolisthesis.  The bones, joints, and spaces of the soft 
tissue of the back are otherwise within normal limits.  The 
veteran has difficulties with occasional pain and limitation 
of motion associated with back pain.  

4.  The veteran's low back disability is not manifested by 
persistent symptoms compatible with sciatic neuropathy or 
with absent ankle jerk, characteristic pain, or demonstrable 
muscle spasm with little intermittent relief.  

5.  The residuals of the veteran's service-connected migraine 
headaches does not include very frequently completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

6.  The veteran's bilateral knee disability fails to indicate 
evidence of knee ankylosis, recurrent subluxation, lateral 
instability, impairment of the tibia or fibula, dislocated 
cartilage, or limitation in flexion or extension in either 
knee.  

7.  The residuals of the veteran's service-connected 
bilateral ankle strain does not include moderate or marked 
limitation of motion of either ankle.  

8.  The residuals of the veteran's service-connected 
bilateral pes planus with calcaneal spurs and callous 
formations does not include any indication of a moderate foot 
injury of either foot.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral eye disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for an initial evaluation in excess of 10 
percent for low back strain from February 28, 1996 to April 
6, 1998; and in excess of 40 percent on and after April 7, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (1999).  

3.  The criteria for an initial evaluation in excess of 
30 percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.124(a), 
Diagnostic Code 8100 (1999). 

4.  The criteria for an initial evaluation in excess of 
10 percent for right knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260 and 5261 (1999).

5.  The criteria for an initial evaluation in excess of 
10 percent for left knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260 and 5261 (1999).

6.  The criteria for an initial compensable evaluation for 
left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (1999).

7.  The criteria for an initial compensable evaluation for 
right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (1999).  

8.  The criteria for an initial compensable evaluation for 
pes planus of the left foot with calcaneal spur and callous 
formation have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (1999). 

9.  The criteria for an initial compensable evaluation for 
pes planus of the right foot with calcaneal spur and callous 
formation have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal sporadic treatment of the 
veteran's service-connected disabilities.  However, a review 
of the service medical records fails to indicate a chronic 
disability associated with the veteran's eyes.  At his 
separation evaluation in August 1995, he specifically denied 
having eye trouble.  He also noted that he had vision in both 
eyes and wore glasses or contact lenses.  Difficulties with 
swollen or painful joints and foot trouble were indicated.  
The veteran was discharged from active service in February 
1996.  

The veteran filed his initial claim for VA compensation in 
March 1996.  At that time, he made no reference to a 
bilateral eye condition, migraine headaches, or a bilateral 
foot disorder.  Reference was made to difficulties with the 
ankles, wrists and knees.  

On a March 1996 VA visual evaluation the veteran gave a 
history of left-sided headache and eye pain episodes.  He 
also made reference to eye detachment in the past.  A review 
of the records by the evaluator noted lattice degeneration.  
On examination visual acuity was 20/20 in the right eye and 
20/25 in the left eye at a distance with his present glasses.  
The pupils were round and equally reacted to light without a 
defect.  Examination of the left eye showed a very small 
patch of superior lattice degeneration with rather extensive 
degeneration inferiorly with some atrophic holes.  The 
evaluator specifically noted no retinal detachment in either 
eye or any evidence of past retinal detachments or surgery 
for retinal detachments.  The evaluator's impression noted 
mild refractive error, bilateral lattice degeneration, and 
"presumed" migraine headaches.  

On a March 1996 VA evaluation the veteran noted that he had 
pain in his knees and ankles mostly secondary to long 25 or 
30-mile hikes that were carried out routinely while he served 
in the Marine Corps.  He noted severe headaches associated 
with some dizziness, blurred vision and photophobia.  It was 
noted that he became anorexic, sometimes nauseated, and 
required incapacitation.  He veteran used Motrin to treat 
this condition.  It was indicated that this occurred 
approximately two times per month.  It was also noted that he 
had some low back pain, nonradicular, with no bowel or 
bladder problems.  Mid-thoracic pain was also indicated.  It 
was reported that he was a compulsive eater and became upset 
when the examiner related some of his joint problems to his 
weight.  

X-ray studies indicated a calcification of the Achilles 
tendon and heel spurs.  The right ankle demonstrated a 3-
millimeter ossicle overlying the corner of the right ankle 
mortise.  Bilateral posterior calcaneal spurs, significantly 
more prominent on the right than left, were noted.  The 
examination was otherwise unremarkable.  

Physical evaluation noted that the veteran was well 
developed, well nourished, and in no acute distress.  
Evaluation of the veteran's eyes was essentially normal.  
Flexion of the back was to 95 degrees and extension was to 20 
degrees with pain.  Right lateral extension was to 20 degrees 
with pain and left lateral extension was to 25 degrees.  
Rotation was to 45 degrees, both right and left.  It was 
indicated that the veteran walked on toes and heels without 
difficulty.  Deep tendon reflexes were 2+ and equal at the 
ankles and knees.  Good strength of dorsal and plantar 
flexion was indicated in both ankles.  

Examination of the feet revealed pes planus and increased 
callous formation on the forefoot, particularly on the right.  
There was tenderness in the bilateral anterior talofibular 
ligaments.  The dorsiflexion of the ankles bilaterally was 10 
degrees with plantar flexion at 35 degrees.  Inversion and 
eversion was to 30 degrees, which was found to be normal for 
this veteran.  Extension of the knees bilaterally to 0 
degrees, with flexion to 145 degrees, bilaterally, were 
indicated.  

The veteran noted difficulties with his ankles and knees in 
1983, and back discomfort in approximately 1985.  The 
examiner noted that he was unable to research this completely 
in the veteran's claims folder.  

The veteran was diagnosed with migraine headaches on the 
left, chronic back strain, chronic knee strain, and chronic 
ankle strain.  

In his February 1998 notice of disagreement the veteran 
stated that he disagreed with the percentages of disability 
assigned for all conditions claimed and rated.  Specific 
contentions at this time were not provided.  Nevertheless, 
additional VA evaluations were performed.  On an April 7, 
1998 back and joint evaluation, he reported complaints of 
pain and stiffness with any kind of activity.  The use of 
Motrin to treat this condition was indicated.  The examiner 
was asked to describe the objective evidence of painful 
motion.  In response, the examiner noted that there was pain 
at the maximum degree of motion.  With regard to flare-ups of 
joint disease, the veteran indicated that this occurred on a 
daily basis.  The veteran indicated that he took many breaks 
in order to deal with this difficulty.  

X-ray studies of the spine in May 1997 revealed right L5 
spondylolysis with no associated spondylolisthesis.  Studies 
of the skull in July 1997 were normal.  X-ray studies of the 
knees in April 1998 revealed no evidence of arthritis, 
fracture or other significant abnormality.  

The RO obtained outpatient treatment records indicating 
continual complaints of pain in the knees, ankles and wrists 
with migraine headaches.  Sporadic treatment of these 
disabilities was indicated.  The use of Motrin to treat these 
disabilities was reported.  Headaches since 1985 were also 
indicated.  

In his April 1998 substantive appeal the veteran noted that 
there was a degree of higher pain in the low back when 
bending over.  It was contended that during the examination 
of March 1996 he could not squat halfway nor could he walk on 
his heels or toes without experiencing extreme pain.  With 
respect to his bilateral foot disability, he noted 
difficulties wearing shoes to the March 1996 examination.  

It was also indicated that this was a continuous problem even 
then.  With respect to the migraine headaches, he indicated 
that he distinctly recalled informing the physician who 
evaluated his condition that his migraines were severe and 
came one to two times a week.  


I.  Entitlement to service connection for 
a bilateral eye disorder.

Criteria & Analysis

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United State Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Where the determinative issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with bilateral lattice degeneration and mild 
refractive error.  It is important to note that under 
38 C.F.R. § 3.303(c) (1999), a congenital or developmental 
defect such as refractive error of the eye is not disease or 
injury within the meaning of applicable legislation.  

With regard to the second prong of the Caluza analysis, the 
service medical records make no reference to a chronic eye 
disorder.  The veteran himself denied having difficulties 
with his eyes upon his separation from active service.  

The veteran has indicated that some form of detachment 
occurred during his active service.  However, within the 
March 1996 visual evaluation, the examiner specifically noted 
no retinal detachment in either eye or any evidence of past 
retinal detachments or surgery for retinal detachment.  

With respect to the third prong of the Caluza analysis, there 
is no competent medical evidence to associate the alleged 
bilateral eye disorder with either the veteran's active 
service or any service-connected disability.  In this case, 
the Board must find that the veteran is not competent to 
associate his complaints regarding a bilateral eye disorder 
with his service.  Simply stated, under Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay assertions of medical 
etiology or diagnosis cannot constitute evidence to render a 
claim well grounded under § 5107(a).  

In Chelte v. Brown, 10 Vet. App. 269, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no competent evidence 
to associate the veteran's eye disorder with either his 
active service or a service-connected disability.  
Accordingly, the Board must find the claim to be not well 
grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleged the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete the 
application for benefits.  The Court has also held, however, 
that the obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In this case, the Board finds that the veteran has not 
referenced any known or existing evidence that would support 
his claim.  Further, neither the Board nor the RO is on 
notice of the existence of any evidence which exists that, if 
true, would make the veteran's claim for service connection 
plausible.  This case is clearly distinguishable from 
Robinette because no such allegation regarding the existence 
of medical records not associated with the veteran's claims 
folder is of record.  Accordingly, in light of the lack of 
any competent medical evidence supporting the claim, the 
Board must find the claim to be not well grounded.  The Board 
further finds the veteran's original application for benefits 
was not complete, and neither the Board nor the RO is on a 
notice of the existence of any evidence which exists, that, 
if true, would make the veteran's claim for service 
connection plausible.  Robinette, 8 Vet. App. at 80.  


II.  Entitlement to increased 
evaluations.

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claims of 
increased evaluations for his service-connected disabilities 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Based on the actions of the RO, the Board also 
finds that the RO has fulfilled the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

The RO has undergone extensive development of these claims, 
including, but not limited to, repeated VA evaluations and 
efforts to obtain pertinent medical records in support of the 
veteran's claims.  At no time has the veteran indicated that 
additional medical evidence are available which would support 
his claims for increased compensation.  The evaluators in 
this case have also provided a detailed objective evaluation 
of the veteran's disabilities.  Accordingly, the Board finds 
that the VA has fulfilled the duty to assist and will proceed 
with a full adjudication of the veteran's claims.  

Evaluation in excess of 10 percent for 
low back strain from February 28, 1996 to 
April 6, 1998; and in excess of 40 
percent on and after April 7, 1998.

Criteria & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

The RO initially evaluated the veteran as 10 percent disabled 
for low back strain effective from February 28, 1996, through 
April 6, 1998.  The pertinent evidence of record within this 
time frame includes the March 1996 VA general medical 
examination.  The examination disclosed lumbar flexion to 95 
degrees, extension to 20 degrees with pain, right lateral 
flexion to 20 degrees with pain, left lateral flexion to 25 
degrees with pain, and bilateral rotation to 45 degrees with 
pain.  

The 10 percent evaluation from February 1966 to April 1998 
was predicated on slight limitation of motion of the lumbar 
spine under diagnostic code 5292, which is consistent with 
the above reported VA examination ranges of motion.  While 
the veteran did experience some pain of some the ranges of 
motion, such pain was not reflective of functional loss due 
to pain, incoordination, weakness, fatigability, etc., 
contemplated in the criteria pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59 which would warrant assignment of increased 
evaluation.  

Also the 10 percent evaluation effective during this time 
period was consistent with a 10 percent evaluation under 
diagnostic code 5293, for intervertebral disc syndrome which 
contemplates mild disablement.  The same may be said for 
diagnostic code 5295 for lumbosacral strain.  A 10 percent 
evaluation under this code contemplates characteristic pain 
on motion which is consistent with the findings of the March 
1996 VA examination.  

The requisite criteria for 20 percent evaluations under the 
subject diagnostic codes were clearly not met.  In this 
regard the Board notes that moderate limitation of motion of 
the lumbar spine under diagnostic code 5292 was not shown.  
Moderate intervertebral disc syndrome under diagnostic code 
5293, and muscle spasm on extreme forward bending with loss 
of lateral spine motion under diagnostic code 5295 were 
clearly not shown on the March 1996 VA examination.  To put 
it simply, moderate low back disability was not shown.

It was not until the April 7, 1996 VA examination that any 
significant increase in the appellant's low back disability 
was demonstrated thereby affording further RO adjudicative 
action to increase the low back disability evaluation to 40 
percent.

The veteran's low back disability is currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (limitation of the lumbar spine).  This evaluation has 
been effective since April 7, 1998, the date of the VA 
examination showing significant increase in the appellant's 
low back disablement.  The veteran is currently receiving the 
highest possible evaluation for a severe limitation of motion 
of the lumbar spine under this code.  Nevertheless, the Board 
has considered other diagnostic codes in the evaluation of 
this disability, including 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (intervertebral disc syndrome).  Under this code, 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  A 40 percent evaluation under Diagnostic 
Code 5293 requires severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  

In light of a review of the April 7, 1998 VA examination, the 
Board finds no evidence to support a conclusion that the 
veteran meets the 60 percent evaluation under Diagnostic Code 
5293.  The medical evidence of record, rather than supporting 
the veteran's claim, does not support the conclusion that he 
is entitled to a 40 percent evaluation under Diagnostic Code 
5292.  

There is almost no objective evidence to support the 
conclusion that the veteran currently warrants a 40 percent 
evaluation for his low back disability and absolutely no 
evidence to support the conclusion that the veteran warrants 
an increased evaluation.  Accordingly, an increased 
evaluation under Diagnostic Code 5293 is unwarranted.  The 
Board has also considered 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (lumbosacral sprain); however, the veteran is currently 
receiving the maximum possible evaluation under Diagnostic 
Code 5295.  

38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) requires the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
veteran's disability.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, in order for the veteran to prevail, there 
must be objective evidence to support the subjective 
complaints of functional loss due to pain.  In this regard, 
the Board finds that the most probative evidence of record is 
the conclusions reached by the VA evaluators who have noted 
the veteran's complaints of pain but report little in the way 
of objective medical evidence which would support the 
conclusion that the veteran warrants a 40 percent evaluation.  

In fact, it is unclear that the veteran himself is in dispute 
of his current 40 percent evaluation.  In any event, the 
Board specifically finds that the currently assigned rating 
fully compensates the level of pain objectively supported on 
his record.  No question has been presented as to which of 
two evaluations would more properly classify the severity of 
the veteran's low back disability during the two period of 
time in question.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for low back 
strain from February 28, 1996 to April 6, 1998, and in excess 
of 40 percent on and after April 7, 1998.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Migraine Headaches

Under 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (1999), a 
migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrants a 50 percent evaluation.  A migraine 
with characteristic prostrating attacks occurring on average 
once a month over the last several months warrants a 
30 percent evaluation.  A migraine with characteristic 
attacks averaging one in two months over the last several 
months warrant a 10 percent evaluation.  With less frequent 
attacks, a migraine is to be rated as noncompensable.  

In this case there is absolutely no objective medical 
evidence to support the conclusion that the veteran has a 
migraine condition associated with his active service.  
Within the substantive appeal of April 1998, the veteran 
contends that he has migraines one to two times a week.  
Based on an objective view of the medical evidence of record, 
including the veteran's statements and a review of the 
medical history both during service and following his active 
service, the Board must find that the veteran's contentions 
regarding the nature and extent of his migraine condition is 
not credible.  

Throughout this case, the Board has noted the subjective 
symptoms without evidence of objective manifestations that 
would support those subjective symptoms.  This is 
particularly true with regard to the veteran's 
service-connected migraine disability.  In any event, the 
evidentiary record does not show that the veteran's migraines 
are completely prostrating with prolonged attacks productive 
of severe economic inadaptability.  Accordingly, there is no 
basis upon which to predicate assignment of the maximum 
schedular evaluation of 50 percent under diagnostic code 
8100.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
migraine headaches.  38 C.F.R. § 4.7.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for migraine 
headaches from February 28, 1996 to April 6, 1998, and in 
excess of 40 percent on and after April 7, 1998.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral knee strain

The veteran's service-connected bilateral knee disability has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(impairment of the knee) (1999).  Under this diagnostic code, 
severe recurrent subluxation or lateral instability warrants 
a 30 percent evaluation.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  Slight 
recurrent subluxation or lateral instability warrants a 
10 percent evaluation.  

In this case, there is no evidence that the veteran's left or 
right knee is currently disabled due to either subluxation or 
lateral instability.  As such, it would appear that 
continuing the assignment of a compensable rating under 
Diagnostic Code 5257 would be erroneous.  Significantly, 
however, because the veteran shows essentially full extension 
and flexion, a compensable rating under Diagnostic Codes 5260 
(limitation of flexion) or 5261 (limitation of extension) 
would also appear to be inappropriate.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis) provides that degenerative arthritis, established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group or minor joints affected by limitation of 
motion, to be combined, not added, and rated as a single 
disability under the diagnostic code for degenerative or 
hypertrophic arthritis.  

Limitation of motion must be objectively confirmed by such 
findings as swelling, muscle spasm or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a.

In this case, the X-ray report of April 1998 clearly 
indicates no evidence of arthritis.  Accordingly, a 
compensable evaluation under a literal interpretation of 
Diagnostic Code 5003 would also not appear to be 
inappropriate.  Thus, not only is there insufficient evidence 
to warrant an increased evaluation for the veteran's 
bilateral knee disability, there is little evidence to 
support the current evaluation.  As noted above, the 
veteran's subjective complaints of knee pain must be 
supported by objective evidence.  

Consequently, the Board finds that the claim of entitlement 
to an increased evaluation for the service-connected 
bilateral knee disability is not warranted.  The most recent 
VA examinations failed to indicate objective medical evidence 
that would support a conclusion that the veteran warrants 
increased compensation for his knees.  Consequently, this 
claim must also be denied.  The issue of a reduction in the 
veteran's bilateral knee condition is not before the Board at 
this time.

No question has been presented s to which of two evaluations 
would more properly classify the severity of the veteran's 
bilateral knee disabilities.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
initial evaluations in excess of 10 percent for the veteran's 
bilateral knee sprain.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Bilateral Ankle Strain and Bilateral Pes 
Planus

The veteran's service-connected bilateral ankle disability 
has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (limitation of motion of the ankle) (1999).  

Under this diagnostic code, moderate limitation of motion of 
the ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for marked limitation of motion of 
the ankle.  The veteran's bilateral pes planus with calcaneal 
spur and callous formation has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (foot injuries) (1999).  Under 
this diagnostic code, a severe foot injury warrants a 
30 percent evaluation, a moderately severe foot injury 
warrants a 20 percent evaluation and a moderate foot injury 
warrants a 10 percent evaluation.  

In this case, there is no objective medical evidence to 
support the conclusion that the veteran warrants compensation 
for any of his noncompensable service-connected disability 
evaluations.  The VA evaluation of March 1996 failed to note 
any disability associated with the feet or ankles.  The VA 
evaluation of April 1998 also failed to indicate objective 
medical evidence that would support the conclusion that he 
warrants compensable evaluations for these disabilities. 

The Board has reviewed the veteran's April 1998 substantive 
appeal.  At this time, he contends that he had difficulty 
with wearing shoes.  However, little reference is made to his 
ankle disorder.  The Board has carefully reviewed the VA 
evaluations and outpatient treatment records.  In these 
records little reference, if any, is made to these 
disabilities.  Further, little reference was made to these 
disabilities during the veteran's active service.  Simply 
stated, there is no objective medical evidence to support the 
conclusion that the veteran warrants compensable evaluations 
for either his bilateral ankle disability or bilateral pes 
planus.  In this regard, there is no basis for assignment of 
compensable evaluations pursuant to 38 C.F.R. §§ 4.40, 4.45, 
4.59, as none of the pertinent criteria have been met.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
bilateral ankle disabilities and pes planus.  38 C.F.R. 
§ 4.7.




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
initial compensable evaluation for the veteran's bilateral 
ankle and pes planus disabilities.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In evaluating all of the veteran's service-connected 
disabilities, the Board has considered whether the issue of 
schedular entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is 
raised by the record.  38 C.F.R. § 3.321(b)(1) applies when 
the rating schedule is inadequate to compensate for the 
average impairment of earning capacity for a particular 
disability.  However, based on the medical evidence cited 
above, the Board finds that the record does not raise the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1).  

In light of the recent evaluations, which the Board finds to 
be highly probative, there is no evidence which the Board has 
found credible and of significant probative weight to 
indicate that the service related disabilities impair earning 
capacity by requiring frequent hospitalizations or marked 
interference with employment.  In Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993), the Court held that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.

In deciding all of the veteran's claims, the Board has also 
considered the Court's determination in Fenderson v. West, 12 
Vet App. 110 (1999), and whether he is entitled to an initial 
increased evaluations for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that finding the then current severity of the disorder.  

In that decision, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  

In this case, the Board specifically finds that there is no 
evidence that supports the veteran's claims at different 
periods of time during the appeal period.  The most probative 
evidence supports the conclusion that there is no actual 
variant in the severity of his service-connected disabilities 
during the appeal period.  Accordingly, the Board does not 
find that the veteran's disability evaluations should be 
increased for any separate period based on the facts found 
during the appeal period in question.  The evidence of record 
from the day the veteran filed his claim to the present 
supports a conclusion that he is not entitled to increased 
evaluations during any time within the appeal.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral eye 
disability, the appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for low back strain from February 28, 1996 to April 6, 1998; 
and in excess of 40 percent on and after April 7, 1998 is 
denied.  

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for right knee strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee strain is denied.

Entitlement to an initial compensable evaluation for left 
ankle strain is denied.

Entitlement to an initial compensable evaluation for right 
ankle strain is denied.

Entitlement to an initial compensable evaluation for pes 
planus, calcaneal spur and callous formation, left, is 
denied.

Entitlement to an initial compensable evaluation for pes 
planus, calcaneal spur and callous formation, right, is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

